                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,

              Plaintiff,

v.                                                              CV No. 19-196 KRS/CG

ISAIAH BAKER, et al.,

              Defendants.

                             INITIAL SCHEDULING ORDER

        This case is assigned to me for scheduling, case management, discovery, and all other

non-dispositive motions. Counsel are required to comply with the Local Civil Rules of the

United States District Court for the District of New Mexico, as well as the Federal Rules of Civil

Procedure. Civility, professionalism, and cooperation are required of counsel throughout this

litigation.

        Counsel and any pro se parties will “meet and confer” no later than May 30, 2019, to

discuss: (1) the nature and bases of their claims and defenses; (2) the possibility of a prompt

resolution or settlement; (3) making or arranging for complete initial disclosures as required by

Rule 26(a)(1); (4) preserving discoverable information; and (5) the formulation of a provisional

discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In formulating a provisional discovery plan, counsel

and pro se parties should meaningfully discuss: (i) the subjects on which discovery may be

needed, when discovery should be completed, and whether discovery should be conducted in

phases or limited to particular issues; (ii) any issues about the disclosure, discovery, or

preservation of electronically stored information, including the form(s) in which it should be

produced; (iii) any issues about claims of privilege or confidentiality of materials, including

exploring whether the parties can agree on a procedure to assert these claims and whether
they will ask the Court to include any agreement in an order; (iv) whether any changes should

be sought to the limitations on discovery imposed by the Federal Rules of Civil Procedure or

the Local Civil Rules; and (v) the facts and the law governing the case to which the parties are

willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule 34

prior to the “meet and confer” date, however those requests are not considered to have been

served until the first “meet and confer” session. Initial disclosures under Rule 26(a)(1) must be

made within fourteen (14) days of the meet and confer session, unless a different time is set by

stipulation or court order. The parties are advised to strictly follow the letter and spirit of Rule

26(a)(1) in preparing their initial disclosures. Fed. R. Civ. P. 26(a)(1). Initial disclosures are

intended to accelerate the exchange of core information about the case and eliminate the need

for formal discovery at the early stages of litigation. See 1993 Advisory Committee Notes to

Fed. R. Civ. P. 26(a)(1). The parties must seek to meet these objectives in making their initial

disclosures, and should be prepared to explain how they have fully complied with their

obligations under Rule 26(a)(1) at the Rule 16 Scheduling Conference.

       The parties will cooperate in preparing a Joint Status Report and Provisional Discovery

Plan (“JSR”) which follows the sample JSR form available on the United States District Court

for the District of New Mexico’s website. All attorneys must show their complete mailing

address and telephone number(s) under the “Appearances” section of the JSR. Do not indicate

witnesses’ addresses as “in care of” an attorney’s office. The city or town of residence of each

witness must be included so that the trial judge can consider that information in determining

the trial location. The parties are to fill in the blanks for proposed dates, bearing in mind that

the time allowed for discovery is generally 120 to 180 days from the date of the Rule 16 Initial



                                                  2
Scheduling Conference. The Court will determine actual case management deadlines after

considering the parties’ requests. Plaintiff, or Defendant in removed cases, is responsible for

electronically filing the JSR by June 5, 2019.

       Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s written approval obtained for any modification of the case management

deadlines that the Court establishes at the scheduling conference. A Rule 16 Scheduling

Conference will be conducted by telephone on June 13, 2019, at 2:30 p.m. Parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings. Upon agreement, the parties may

request that the Rule 16 Scheduling Conference be held in person.

       At the conference, counsel and any pro se parties must be prepared to discuss all

claims and defenses, initial disclosures, discovery requests and scheduling, issues relating to

the disclosure, discovery, or preservation of electronically-stored information, the timing of

expert disclosures and reports under Rule 26(a)(2), and the use of scientific evidence and

whether it is anticipated that a Daubert1 hearing will be needed. We will also discuss

settlement prospects and alternative dispute resolution possibilities. Lead counsel and parties

appearing pro se must participate unless excused by the Court. Parties represented by

counsel need not attend.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE



       1.     Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                 3
